UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 Commission File Number 1-14174 AGL RESOURCES INC. Ten Peachtree Place NE, Atlanta, Georgia 30309 404-584-4000 Georgia 58-2210952 (State of incorporation) (I.R.S. Employer Identification No.) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $5 Par Value New York Stock Exchange AGL Resources Inc. is a well-known seasoned issuer. AGL Resources Inc. is required to file reports pursuant to Section 13 of the Securities Exchange Act. AGL Resources Inc.: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. AGL Resources Inc. has submitted electronically and posted on its corporate website every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months. AGL Resources Inc. believes that during the 2014 fiscal year, its executive officers, directors and 10% beneficial owners subject to Section 16(a) of the Securities Exchange Act complied with all applicable filing requirements, except as set forth under the caption “Section 16(a) Beneficial Ownership Reporting Compliance” in AGL Resources Inc.’s Proxy Statement for the 2015 Annual Meeting of Shareholders. AGL Resources Inc. is a large accelerated filer and is not a shell company. The aggregate market value of AGL Resources Inc.’s common stock held by non-affiliates of the registrant (based on the closing sale price on June 30, 2014, as reported by the New York Stock Exchange), was $6,574,107,387. The number of shares of AGL Resources Inc.’s common stock outstanding as of February 4, 2015 was 119,656,937 DOCUMENTS INCORPORATED BY REFERENCE: Portions of the Proxy Statement for the 2015 Annual Meeting of Shareholders (Proxy Statement) to be held on April 28, 2015, are incorporated by reference in Part III of this Form 10-K. Glossary Table of Contents TABLE OF CONTENTS Page Glossary of Key Terms 3 Part I Item 1. Business 4 Distribution Operations 4 Retail Operations 10 Wholesale Services 10 Midstream Operations 11 Other 12 Item 1A. Risk Factors 13 Item 1B. Unresolved Staff Comments 21 Item 2. Properties 21 Item 3. Legal Proceedings 21 Item 4. Mine Safety Disclosures 21 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 22 Item 6. Selected Financial Data 23 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Executive Summary 24 Results of Operations 25 Operating Metrics 27 Liquidity and Capital Resources 33 Critical Accounting Policies and Estimates 39 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 43 Item 8. Financial Statements and Supplementary Data 48 Report of Independent Registered Public Accounting Firm 48 Management’s Report on Internal Control Over Financial Reporting 49 Consolidated Statements of Financial Position 50 Consolidated Statements of Income 52 Consolidated Statements of Comprehensive Income 53 Consolidated Statements of Equity 54 Consolidated Statements of Cash Flows 55 Note 1 - Organization and Basis of Presentation 56 Note 2 - Significant Accounting Policies and Methods of Application 56 Note 3 - Regulated Operations 68 Note 4 - Fair Value Measurements 72 Note 5 - Derivative Instruments 74 Note 6 - Employee Benefit Plans 76 Note 7 - Stock-based and Other Incentive Compensation Plans and Agreements 80 Note 8 - Debt and Credit Facilities 82 Note 9 - Equity 84 Note 10 - Non-Wholly Owned Entities 85 Note 11 - Commitments, Guarantees and Contingencies 88 Note 12 - Income Taxes 90 Note 13 - Segment Information 91 Note 14 - Discontinued Operations 94 Note 15 - Selected Quarterly Financial Data (Unaudited) 95 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 96 Item 9A. Controls and Procedures 96 Item 9B. Other Information 97 Part III Item 10. Directors, Executive Officers and Corporate Governance 97 Item 11. Executive Compensation 97 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 98 Item 13. Certain Relationships and Related Transactions and Director Independence 98 Item 14. Principal Accounting Fees and Services 98 Part IV Item 15. Exhibits, Financial Statement Schedules 98 Signatures Schedule II Glossary 2 Table of Contents GLOSSARY OF KEY TERMS AFUDC Allowance for funds used during construction, which represents the estimated cost of funds, from both debt and equity sources, used to finance the construction of major projects and is capitalized in rate base for ratemaking purposes when the completed projects are placed in service AGL Capital AGL Capital Corporation AGL Credit Facility $1.3 billion credit agreement entered into by AGL Capital to support the AGL Capital commercial paper program AGL Resources AGL Resources Inc., together with its consolidated subsidiaries Atlanta Gas Light Atlanta Gas Light Company Atlantic Coast Pipeline Atlantic Coast Pipeline, LLC Bcf Billion cubic feet Central Valley Central Valley Gas Storage, LLC Chattanooga Gas Chattanooga Gas Company Chicago Hub A venture of Nicor Gas, which provides natural gas storage and transmission-related services to marketers and gas distribution companies Compass Energy Compass Energy Services, Inc., which was sold in 2013 Dalton Pipeline A 50% undivided ownership interest in a pipeline facility in Georgia EBIT Earnings before interest and taxes, the primary measure of our reportable segments’ profit or loss, which includes operating income and other income and excludes financing costs, including interest on debt and income tax expense EPA U.S. Environmental Protection Agency ERC Environmental remediation costs associated with our distribution operations segment that are generally recoverable through rate mechanisms FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission Fitch Fitch Ratings GAAP Accounting principles generally accepted in the United States of America Georgia Commission Georgia Public Service Commission, the state regulatory agency for Atlanta Gas Light Georgia Natural Gas The trade name under which SouthStar does business in Georgia Golden Triangle Golden Triangle Storage, Inc. Heating Degree Days A measure of the effects of weather on our businesses, calculated when the average daily temperatures are less than 65 degrees Fahrenheit Heating Season The period from November through March when natural gas usage and operating revenues are generally higher Henry Hub A major interconnection point of natural gas pipelines in Erath, Louisiana where NYMEX natural gas future contracts are priced Horizon Pipeline Horizon Pipeline Company, LLC HVAC Heating, ventilation and air conditioning Illinois Commission Illinois Commerce Commission, the state regulatory agency for Nicor Gas Jefferson Island Jefferson Island Storage & Hub, LLC LDC Local Distribution Company LIBOR London Inter-Bank Offered Rate LIFO Last-in, first-out LNG Liquefied natural gas LOCOM Lower of weighted average cost or current market price Marketers Marketers selling retail natural gas in Georgia and certificated by the Georgia Commission MGP Manufactured gas plant Moody’s Moody’s Investors Service New Jersey BPU New Jersey Board of Public Utilities, the state regulatory agency for Elizabethtown Gas Nicor Nicor Inc. - an acquisition completed in December 2011 and former holding company of Nicor Gas Nicor Gas Northern Illinois Gas Company, doing business as Nicor Gas Company Nicor Gas Credit Facility $700 million credit facility entered into by Nicor Gas to support its commercial paper program NYMEX New York Mercantile Exchange, Inc. OCI Other comprehensive income Operating margin A non-GAAP measure of income, calculated as operating revenues minus cost of goods sold and revenue tax expense OTC Over-the-counter Pad gas Volumes of non-working natural gas used to maintain the operational integrity of the natural gas storage facility, also known as base gas PBR Performance-based rate, a regulatory plan at Nicor Gas that provided economic incentives based on natural gas cost performance. The plan terminated in 2003 PennEast Pipeline PennEast Pipeline Company, LLC PGA Purchased Gas Adjustment Piedmont Piedmont Natural Gas Company, Inc. Pivotal Home Solutions Nicor Energy Services Company, doing business as Pivotal Home Solutions PP&E Property, plant and equipment S&P Standard & Poor’s Ratings Services Sawgrass Storage Sawgrass Storage, LLC SEC Securities and Exchange Commission Sequent Sequent Energy Management, L.P. SouthStar SouthStar Energy Services LLC STRIDE Atlanta Gas Light’s Strategic Infrastructure Development and Enhancement program Triton Triton Container Investments LLC Tropical Shipping Tropical Shipping and Construction Company Limited U.S. United States VaR Value-at-risk is the maximum potential loss in portfolio value over a specified time period that is not expected to be exceeded within a given degree of probability. Virginia Natural Gas Virginia Natural Gas, Inc. Virginia Commission Virginia State Corporation Commission, the state regulatory agency for Virginia Natural Gas WACC Weighted average cost of capital WACOG Weighted average cost of gas WNA Weather normalization adjustment Glossary 3 Table of Contents PART I ITEM 1. BUSINESS Unless the context requires otherwise, references to “we,” “us,” “our” and the “company” are intended to mean AGL Resources Inc. The operations and businesses described in this filing are owned and operated, and management services are provided, by distinct direct and indirect subsidiaries of AGL Resources. AGL Resources was organized and incorporated in 1995 under the laws of the State of Georgia. Business Overview AGL Resources, headquartered in Atlanta, Georgia, is an energy services holding company whose primary business is the distribution of natural gas through our natural gas distribution utilities. We also are involved in several other businesses that are mainly related and complementary to our primary business. Our segments consist of the following four reportable segments, which are consistent with how management views and manages our businesses. Distribution Operations ·Operation, construction and maintenance of 80,700 miles of natural gas pipeline and 14 storage facilities to provide safe and cost-effective service of natural gas to residential, commercial and industrial customers ·Serves 4.5 million customers across 7 states ·Rates of return are regulated by each individual state in return for exclusive franchises Retail Operations ·Provision of natural gas commodity and related services to customers in competitive markets or markets that provide for customer choice ·Serves 628,000 energy customers and 1.2 million service contracts across 15 states Wholesale Services ·Engages in natural gas storage, gas pipeline arbitrage and provides natural gas asset management and/or related logistics services for most of our utilities, as well as for non-affiliated companies ·Serves a variety of customers in the natural gas value chain with operations structured to optimize storage and transportation portfolios under a wide range of market conditions through the use of hedging tools that allow us to capture additional value while limiting risk Midstream Operations ·Consists primarily of high deliverability natural gas storage facilities and select pipelines, enabling the provision of diverse sources of natural gas supplies to our customers For more information on our segments, see Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” under the caption “Results of Operations” and Note 13 to our consolidated financial statements under Item 8 herein. Distribution Operations Our distribution operations segment is the largest component of our business and includes seven natural gas local distribution utilities with their primary focus being the safe and reliable delivery of natural gas. These utilities construct, manage and maintain intrastate natural gas pipelines and distribution facilities and include: Utility State Number of customers (in thousands) Approximate miles of pipe Nicor Gas Illinois Atlanta Gas Light Georgia Virginia Natural Gas Virginia Elizabethtown Gas New Jersey Florida City Gas Florida Chattanooga Gas Tennessee 63 Elkton Gas Maryland 6 Total Competition and Customer Demand Our utilities do not compete with other distributors of natural gas in their exclusive franchise territories, but face competition from other energy products. Our principal competitors are electric utilities and fuel oil and propane providers serving the residential, commercial and industrial markets throughout our service areas for our customers who are considering switching from a natural gas appliance. Accordingly, the potential displacement or replacement of natural gas appliances with electric appliances is a competitive factor. Competition for space heating and general household and small commercial energy needs generally occurs at the initial installation phase when the customer or builder makes decisions as to which types of equipment to install. Customers generally use the chosen energy source for the life of the equipment. Customer demand for natural gas could be affected by numerous factors, including: · change in the availability or price of natural gas and other forms of energy; · general economic conditions; · energy conservation, including state-supported energy efficiency programs; · legislation and regulations; and · the cost and capability to convert from natural gas to alternative energy products; Glossary 4 Table of Contents We continue to develop and grow our business through the use of a variety of targeted marketing programs designed to attract new customers and to retain existing customers. These efforts include working to add residential customers, multifamily complexes and commercial customers who might use natural gas, as well as evaluating and launching new natural gas related programs, products and services to enhance customer growth, mitigate customer attrition and increase operating revenues. The natural gas related programs generally emphasize natural gas as the fuel of choice for customers and seek to expand the use of natural gas through a variety of promotional activities. In addition, we partner with numerous third-party entities such as builders, realtors, plumbers, mechanical contractors, architects and engineers to market the benefits of natural gas appliances and to identify potential retention options early in the process for those customers who might consider converting to alternative fuels. Recent advances in natural gas drilling in shale producing regions in the U.S. have resulted in historically high supplies of natural gas and historically low prices for natural gas. This dynamic has provided solid cost advantages for natural gas when compared to electricity, fuel oil and propane and opportunities for growth for our businesses. Sources of Natural Gas Supply and Transportation Services Procurement plans for natural gas supply and transportation to serve our regulated utility customers are reviewed and approved by our state utility commissions. We purchase natural gas supplies in the open market by contracting with producers, marketers and from our wholly owned subsidiary, Sequent, under asset management agreements in states where this is approved by the state commission. We also contract for transportation and storage services from interstate pipelines that are regulated by the FERC. When firm pipeline services are temporarily not needed, we may release the services in the secondary market under FERC-approved capacity release provisions or utilize asset management arrangements, thereby reducing the net cost of natural gas charged to customers for most of our utilities. Peak-use requirements are met through utilization of company-owned storage facilities, pipeline transportation capacity, purchased storage services, peaking facilities and other supply sources, arranged by either our transportation customers or us. We have consistently been able to obtain sufficient supplies of natural gas to meet customer requirements. We believe natural gas supply and pipeline capacity will be sufficiently available to meet market demands in the foreseeable future. Utility Regulation and Rate Design Rate Structures Our utilities operate subject to regulations and oversight of the state regulatory agencies in each of the states served by our utilities with respect to rates charged to our customers, maintenance of accounting records and various service and safety matters. Rates charged to our customers vary according to customer class (residential, commercial or industrial) and rate jurisdiction. These agencies approve rates designed to provide us the opportunity to generate revenues to recover all prudently incurred costs, including a return on rate base sufficient to pay interest on debt and provide a reasonable return for our shareholders. Rate base generally consists of the original cost of the utility plant in service, working capital and certain other assets, less accumulated depreciation on the utility plant in service and net deferred income tax liabilities, and may include certain other additions or deductions. The natural gas market for Atlanta Gas Light was deregulated in 1997. Accordingly, Marketers, rather than a traditional utility, sell natural gas to end-use customers in Georgia and handle customer billing functions. The Marketers file their rates monthly with the Georgia Commission. As a result of operating in a deregulated environment, Atlanta Gas Light's role includes: · distributing natural gas for Marketers; · constructing, operating and maintaining the gas system infrastructure, including responding to customer service calls and leaks; · reading meters and maintaining underlying customer premise information for Marketers; and · planning and contracting for capacity on interstate transportation and storage systems. Atlanta Gas Light earns revenue by charging rates to its customers based primarily on monthly fixed charges that are set by the Georgia Commission and periodically adjusted. The Marketers add these fixed charges when billing customers. This mechanism, called a straight-fixed-variable rate design, minimizes the seasonality of Atlanta Gas Light’s revenues since the monthly fixed charge is not volumetric or directly weather dependent. With the exception of Atlanta Gas Light, the earnings of our regulated utilities can be affected by customer consumption patterns that are largely a function of weather conditions and price levels for natural gas. Specifically, customer demand substantially increases during the Heating Season when natural gas is used for heating purposes. We have various mechanisms, such as weather normalization mechanisms and weather derivative instruments, in place at most of our utilities that limit our exposure to weather changes within typical ranges in these utilities’ respective service areas. Glossary 5 Table of Contents All of our utilities, excluding Atlanta Gas Light, are authorized to use natural gas cost recovery mechanisms that allow them to adjust their rates to reflect changes in the wholesale cost of natural gas and to ensure they recover all of the costs prudently incurred in purchasing gas for their customers. Since Atlanta Gas Light does not sell natural gas directly to its end-use customers, it does not need nor utilize a traditional natural gas cost recovery mechanism. However, Atlanta Gas Light does maintain natural gas inventory for the Marketers in Georgia and recovers the cost of this gas through recovery mechanisms approved by the Georgia Commission specific to Georgia’s deregulated market. In addition to natural gas recovery mechanisms, we have other cost recovery mechanisms, such as regulatory riders, which vary by utility but allow us to recover certain costs, such as those related to environmental remediation and energy efficiency plans. In traditional rate designs, utilities recover a significant portion of their fixed customer service and pipeline infrastructure costs based on assumed natural gas volumes used by our customers. Three of our utilities have decoupled regulatory mechanisms in place that encourage conservation. We believe that separating, or decoupling, the recoverable amount of these fixed costs from the customer throughput volumes, or amounts of natural gas used by our customers, allows us to encourage our customers’ energy conservation and ensures a more stable recovery of our fixed costs. The following table provides regulatory information for our six largest utilities. $ in millions Nicor Gas (9) Atlanta Gas Light Virginia Natural Gas Elizabethtown Gas Florida City Gas Chattanooga Gas Authorized return on rate base (1) 8.09% 8.10% 7.38% 7.64% 7.36% 7.41% Estimated 2014 return on rate base (2) 8.56% 7.80% 6.45% 8.22% 5.37% 7.94% Authorized return on equity (1) 10.17% 10.75% 10.00% 10.30% 11.25% 10.05% Estimated 2014 return on equity (2) 12.12% 10.16% 8.77% 11.52% 8.41% 11.19% Authorized rate base % of equity (1) 51.07% 51.00% 45.36% 47.89% 36.77% 46.06% Rate base included in 2014 return on equity (2) $ Weather normalization (3) ü ü ü Decoupled or straight-fixed-variable rates (4) ü ü ü Regulatory infrastructure program rates (5) ü ü ü ü Bad debt rider (6) ü ü ü Synergy sharing policy (7) ü Energy efficiency plan (8) ü ü ü ü ü Last decision on change in rates N/A The authorized return on rate base, return on equity and percentage of equity were those authorized as of December 31, 2014. Estimates based on principles consistent with utility ratemaking in each jurisdiction. Rate base includes investments in regulatory infrastructure programs. Involves regulatory mechanisms that allow us to recover our costs in the event of unseasonal weather, but are not direct offsets to the potential impacts of weather and customer consumption on earnings. These mechanisms are designed to help stabilize operating results by increasing base rate amounts charged to customers when weather is warmer-than-normal and decreasing amounts charged when weather is colder-than-normal. Decoupled and straight-fixed-variable rate designs allow for the recovery of fixed customer service costs separately from assumed natural gas volumes used by our customers. Includes programs that update or expand our distribution systems and liquefied natural gas facilities. Involves the recovery (refund) of the amount of bad debt expense over (under) an established benchmark expense. Virginia Natural Gas and Chattanooga Gas recover the gas portion of bad debt expense through purchased gas adjustment (PGA) mechanisms. Involves the recovery of 50% of net synergy savings achieved on mergers and acquisitions. Includes the recovery of costs associated with plans to achieve specified energy savings goals. In connection with the December 2011 Nicor merger, we agreed to (i) not initiate a rate proceeding for Nicor Gas that would increase base rates prior to December 2014, (ii) maintain 2,070 full-time equivalent employees involved in the operation of Nicor Gas for a period of three years and (iii) maintain the personnel numbers in specific areas of safety oversight of the Nicor Gas system for a period of five years. Current Regulatory Proceedings Nicor Gas In June 2013, in connection with the PBR plan, the Illinois Commission issued an order requiring us to refund $72 million to current Nicor Gas customers through our PGA mechanism based upon natural gas throughput over 12 months beginning in July 2013. Approximately $43 million was refunded during 2014 and $29 million was refunded during 2013.For more information on the PBR plan, see Note 11 to our consolidated financial statements under Item 8 herein. In August 2014, staff of the Illinois Commission and the Citizens Utility Board (CUB) filed testimony in the 2003 gas cost prudence review disputing certain gas loan transactions offered by Nicor Gas under its Chicago Hub services, requesting refunds of $18 million and $22 million, respectively.We filed surrebuttal testimony in December 2014 disputing that any refund is due, as Nicor Gas was authorized to enter into these transactions and revenues associated with such reduced rate payer costs as either credits to the PGA or reductions to base rates were consistent with then-current Illinois Commission orders governing these activities. We believe these claims engage in hindsight speculation, which is expressly prohibited in a prudence review examination, and we intend to vigorously defend against these claims. Evidentiary hearings are scheduled for March 2015. Similar gas loan transactions were provided in other open review years.The resolution will ultimately be decided by the Illinois Commission.We are currently unable to predict the ultimate outcome and have recorded no liability for this matter. Nicor Gas’ first three-year energy efficiency program, which outlines energy efficiency program offerings and therm reduction goals for a three-year period, ended in May 2014.Nicor Gas spent $125 million on the program and reduced customer usage by an estimated 46 million therms. Additionally, in May 2014, the Illinois Commission approved Nicor Gas’ second energy efficiency program, Energy Smart Plan, with expected spending of $93 million over a three-year period that began in June 2014. Nicor Gas spent $14 million on this new program in 2014. Glossary 6 Table of Contents Atlanta Gas Light In December 2012, Atlanta Gas Light filed a petition with the Georgia Commission for approval to resolve a volumetric imbalance of natural gas related to Atlanta Gas Light’s use of retained storage assets to operationally balance the system for the benefit of the natural gas market. In September 2014, we filed a stipulation that was entered between us, staff of the Georgia Commission and several Marketers that included a resolution of the 4.6 Bcf imbalance over a five-year period from January 1, 2015 through December 31, 2019. The Georgia Commission approved the stipulation in December 2014. Over the five-year period, discretionary funds available to the Universal Service Fund, which is controlled by the Georgia Commission, will be used to resolve 25% of the imbalance, or approximately 1.15 Bcf of natural gas. Atlanta Gas Light is obligated to resolve 25% and we have recorded a reserve in our Consolidated Statements of Financial Position representing the future estimated cost to purchase the approximately 1.15 Bcf of natural gas. The cost to resolve the remaining difference of approximately 2.3 Bcf of natural gas will be recovered from all certificated Marketers through charges for system retained storage gas as it is used by the certificated Marketers. In accordance with an order issued by the Georgia Commission, where AGL Resources makes a business acquisition that reduces the costs allocated or charged to Atlanta Gas Light for shared services, the net savings to Atlanta Gas Light will be shared equally between the firm customers of Atlanta Gas Light and our shareholders for a ten-year period. In December 2013, we filed a Report of Synergy Savings with the Georgia Commission in connection with the Nicor acquisition. If and when approved, the net savings should result in annual rate reductions to the firm customers of Atlanta Gas Light of $5 million. We expect this filing to be discussed by the staff of the Georgia Commission in February 2015. We expect Atlanta Gas Light to file a petition with the Georgia Commission for approval of a rate increase to our STRIDE surcharge associated with the final accounting of our pipeline replacement program (PRP) in February 2015.The proposed rate increase is designed to collect the unrecovered revenue requirement of the program and is in accordance with the requirements set forth by the Georgia Commission that allows Atlanta Gas Light to make a true-up filing at the end of the program to recover the actual costs of the program.The program ended December 31, 2013. Virginia Natural Gas In April 2014, the Governor of Virginia signed into law legislation that enables the state's natural gas utilities, including Virginia Natural Gas, to acquire long-term supplies of natural gas and make capital investments to facilitate the delivery of low-cost shale and coal-bed methane gas to Virginia homeowners and businesses. Under the terms of the new statute, Virginia Natural Gas could enter into commercial agreements to obtain up to 25% of its annual firm sales demand for natural gas through long-term contracts or investments such as purchases of reserves. Recovery on investments would be based upon the utility's authorized return on rate base, which would flow through the PGA mechanism or a similar mechanism. The new statute also allows us to build pipelines and other infrastructure that deliver shale and coal-bed methane gas into the state's markets that seek to reduce natural gas supply costs or reduce price volatility for consumers. All filings under this legislation require approval by the Virginia Commission, and we have not made any filings to date. Supply Six of our utilities use asset management agreements with our wholly owned subsidiary, Sequent, for the primary purpose of reducing our utility customers’ gas cost recovery rates through payments to the utilities by Sequent. For Atlanta Gas Light, these payments are controlled by the Georgia Commission and utilized for infrastructure improvements and to fund heating assistance programs, rather than for a reduction to gas cost recovery rates. Under these asset management agreements, Sequent supplies natural gas to the utility and markets available pipeline and storage capacity to improve the overall cost of supplying gas to the utility customers. Currently, the utilities primarily purchase their gas from Sequent.The purchase agreements require Sequent to provide firm gas to our utilities. However, these utilities maintain the right and ability to make their own gas supply purchases. This right allows our utilities to make long-term supply arrangements if they believe it is in the best interest of their customers. Nicor Gas has not entered into an asset management agreement with Sequent or any other parties. Each agreement with Sequent has either an annual minimum guarantee within a profit sharing structure, a profit sharing structure without any annual minimum guarantee, or a fixed fee. From the inception of these agreements in 2001 through 2014, Sequent has made sharing payments under these agreements totaling $272 million. The following table provides payments made by Sequent to our utilities under these agreements during the last three years. Total amount received In millions Expiration Date Elizabethtown Gas $
